
	

113 SRES 448 IS: Expressing the sense of the Senate on the policy of the United States regarding stabilizing the currency of Ukraine.
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 448
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Rubio (for himself and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the policy of the United States regarding stabilizing the
			 currency of Ukraine.
	
	
		Whereas the territorial integrity of Ukraine has been compromised by the unlawful annexation of
			 Crimea by the Russian Federation;Whereas the territorial integrity of Ukraine continues to be under threat because of unlawful
			 provocations by the Russian Federation;Whereas ongoing economic hardships in Ukraine are being exploited by unlawful separatist elements
			 with allegiances to the Russian Federation;Whereas strengthening of the economy of Ukraine can help stabilize the unrest in the southern and
			 eastern parts of Ukraine and support the territorial integrity of Ukraine;Whereas the Russian Federation has declared the Russian ruble to be legal tender in Crimea
			 following its unlawful annexation of Crimea, to circulate in parallel with
			 the hryvnia, the national currency of Ukraine,  until January 1, 2016;Whereas the Russian Federation will exploit currency competition between the ruble and the hryvnia
			 during the period both currencies are in circulation in Crimea in an
			 attempt to portray the Russian-controlled managed economy as superior to
			 Western-style democracy and free markets;Whereas a stable national currency can be important to facilitate economic growth;Whereas the hryvnia dropped in value by  35 percent relative to the United States dollar between
			 January and May 2014;Whereas currency boards have a long record of promoting superior performance in countries with
			 emerging markets by spurring higher economic growth rates, lower inflation
			 rates, and more fiscal discipline than central banks that employ floating
			 exchange rates;Whereas the establishment of a national currency board for Ukraine can generate a more stable
			 currency and enhance demand for the hryvnia;Whereas, under a currency board, the hryvnia could be convertible into the United States dollar or
			 the euro, both of which are dominant global reserve currencies;Whereas the ability to convert the hryvnia into the United States dollar or the euro would help
			 make the hryvnia stable and its exchange more reliable;Whereas a stable national currency can boost investor confidence and make Ukraine less susceptible
			 to destabilizing rhetoric from the Russian Federation;Whereas the International Monetary Fund has a long track record of supporting the establishment of
			 currency boards and financial mechanisms that approximate currency boards,
			 notably through the implementation of Article VII of Annex 4 of the
			 General Framework Agreement for Peace in Bosnia and Herzegovina, initialed
			 at Dayton, November 21, 1995 (commonly known as the Dayton Peace Accords), which mandated a currency board for Bosnia and Herzegovina;Whereas the International Monetary Fund can provide the technical expertise necessary to ensure
			 that a currency board run by monetary authorities in Ukraine is
			 implemented properly;Whereas currency board systems have been designed for other countries in Europe with positive
			 results, including Estonia, Lithuania, and Bosnia and Herzegovina;Whereas the United States Congress sent a strong message of solidarity with the people of Ukraine
			 by passing the Support for the Sovereignty, 
Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (Public Law 113–95; 128 Stat.
			 1088), which included financial assistance for Ukraine; andWhereas strengthening of the national currency of Ukraine and supporting the institution of a
			 disciplined monetary regime would send a powerful signal of support for
			 Ukraine:  
    Now, therefore, be it
		
	
		That it is the sense of the Senate that—(1)the United States and Ukraine should examine the benefits of implementing a currency board system
			 as a way to stabilize the national  currency of Ukraine and to improve the
			 economy of Ukraine; and(2)if Ukraine decides to pursue the implementation of a currency board system, the United States
			 Secretary of the Treasury should work with the International Monetary Fund
			 to help create a currency board for Ukraine that can assist Ukraine to
			 improve its economy.
